Citation Nr: 1106407	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-33 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for arteriosclerotic heart 
disease, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for chronic low back pain, 
currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to July 
1995, when he retired.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Nashville, Tennessee 
(RO).  The Veteran testified at a November 2010 hearing held 
sitting at the RO, a transcript of which is associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

At his November 2010 Board hearing, the Veteran testified that he 
continued to receive treatment from Blanchfield Army Community 
Hospital for his service-connected heart and back disabilities.  
Review of the claims file reveals that the most recent treatment 
records from this facility are dated in December 2007.  Records 
dated from January 2008 through the present must be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  

The most recent VA spine and heart examinations were conducted in 
February 2008.  The Veteran testified at his November 2010 Board 
hearing that he believed that his heart and back disabilities had 
increased in severity since his most recent VA examinations in 
February 2008.  He now has trouble getting in and out of bed, 
standing for long periods of time, and in various capacities at 
his job due to his back symptomatology, and had begun to 
experience shortness of breath and dizziness due to his heart 
condition, for which he had stents surgically implanted in 2006 
and 2007.  New VA examinations are required so that the current 
severity of the Veteran's service-connected disabilities may be 
determined.  See Barr v. Nicholson, 21 Vet. App. 303, 305 (2007); 
Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

The August 2009 statement of the case indicated that August 2007 
private treatment records could not be considered in conjunction 
with his claim for an increased rating for his heart disability 
because it was not "submitted within one year of the date of 
claim for increase."  This is incorrect.  The primary concern in 
a claim for an increased evaluation for service-connected 
disability is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  For non-initial claims for 
increase, all evidence dated from a year prior to the Veteran's 
date of claim for increase through the time adjudication is made 
must be considered.  38 C.F.R. § 3.400 (2010).  This is 
especially important because the August 2007 record in question 
shows a cardiac ejection fraction of 52 percent, which nearly 
meets the criteria for the next highest evaluation under 
Diagnostic Code 7005.  38 C.F.R. § 4.104 (2010); see also 
38 C.F.R. § 4.7 (2010).  On Remand, the RO must review all 
pertinent evidence of record when the Veteran's claim is 
readjudicated.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of all treatment records 
from Blanchfield Army Community Hospital 
from December 2007 to present and 
associate them with the claims file.  
Document the attempts to secure this 
evidence in the claims file.  If, after 
making reasonable efforts to obtain these 
records the RO is unable to secure same, 
notify the Veteran and (a) identify the 
specific records that are unobtainable; 
(b) briefly explain the efforts made to 
obtain those records; and (c) describe any 
further action to be taken with respect to 
the claim.  Give the Veteran an 
opportunity to respond.

2.  Schedule the Veteran for a VA heart 
examination to determine the current 
severity of his service-connected 
arteriosclerotic heart disease.  The 
claims file and a copy of this Remand must 
be made available to the examiner and 
reviewed in conjunction with the 
examination.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and 
studies, to include a laboratory 
determination of metabolic equivalents 
(METs) by exercise testing, an 
electrocardiogram, an echocardiogram, and 
an x-ray study, must be accomplished.  

With regard to the MET testing, the 
examiner must document the level of METs 
at which dyspnea, fatigue, angina, 
dizziness or syncope develops.  If a 
laboratory determination of METs by 
exercise testing cannot be done for 
medical reasons, estimation by the medical 
examiner of the level of activity 
(expressed in METs and supported by 
specific examples, such as slow stair 
climbing or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  

A complete rationale for all opinions must 
be provided.  If the examiner feels that 
the requested opinion cannot be rendered 
without resorting to speculation, the 
examiner should state whether the need to 
speculate is caused by a deficiency in the 
state of general medical knowledge (i.e. 
no one could respond given medical science 
and the known facts) or by a deficiency in 
the record or the examiner (i.e. 
additional facts are required, or the 
examiner does not have the needed 
knowledge or training).

3.  Schedule the Veteran for VA spine and 
neurological examinations to determine the 
current severity of his service-connected 
low back disability.  The claims folder 
and a copy of this Remand must be provided 
to and reviewed by the examiner.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies, to include 
those required to objectively document 
neurologic manifestations of the Veteran's 
low back disability, must be accomplished.  
As to all information requested below, a 
complete rationale for all opinions must 
be provided.

The examiner must state whether there is 
any evidence of favorable or unfavorable 
anklyosis of the spine, and determine the 
range of motion of the cervical and lumbar 
spine, in degrees, noting by comparison 
the normal range of motion of the spine.  
It must also be determined whether there 
is weakened movement, excess fatigability, 
or incoordination attributable to the 
Veteran's low back disability, expressed 
in terms of the degree of additional range 
of motion loss or favorable or unfavorable 
anklyosis due to any weakened movement, 
excess fatigability, or incoordination. 
Finally, an opinion must be stated as to 
whether any pain found in the low back 
could significantly limit functional 
ability during flare-ups or during periods 
of repeated use, noting the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.

The examiner must also report any 
associated neurological complaints or 
findings attributable to the Veteran's low 
back disability.  It must also be noted 
whether the Veteran has intervertebral 
disc syndrome; if so, the examiner must 
state whether the Veteran experiences 
incapacitating episodes, as defined by 38 
C.F.R. § 4.71a, and the frequency and 
total duration of such episodes over the 
course of the past 12 months.

4.  Notify the Veteran that it is his 
responsibility to report for the 
examinations scheduled, and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  If the Veteran 
does not report for a scheduled 
examination, obtain documentation showing 
that notice scheduling the examination was 
sent to the last known address of record, 
and indicate whether any notice that was 
sent was returned as undeliverable.

5.  After undertaking the development 
above, readjudicate the Veteran's claims.  
If either benefit sought on appeal remains 
denied, provide a supplemental statement 
of the case to the Veteran and his 
representative, and an appropriate period 
of time in which to respond.  Thereafter, 
return the appeal to the Board for 
appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


